 Case 3:19-cv-00380-RJD Document 34 Filed 06/05/20 Page 1 of 2 Page ID #978




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BOBBY LEE TODD,                                    )
                                                    )
                        Plaintiff,                  )
                                                    )
 v.                                                 )    Civil No. 19-cv-380-RJD
                                                    )
 COMMISSIONER of SOCIAL SECURITY,                   )
                                                    )
                        Defendant.                  )
                                                    )

                              ORDER FOR ATTORNEY’S FEES

DALY, Magistrate Judge:

       Before the Court is the Plaintiff’s unopposed Application for Attorney’s Fees Under the

Equal Access to Justice Act. (Doc. 30).

       The parties agree that Plaintiff is entitled to an award of attorney’s fees in the amount of

$4,805.00.

       The Court finds that Plaintiff is the prevailing party and is entitled to an award of attorney’s

fees pursuant to the Equal Access to Justice Act, 28 U.S.C. §2412(d)(1)(B). The Court further

finds that the agreed upon amount is reasonable and appropriate. Per the parties’ agreement, this

award shall fully and completely satisfy any and all claims for fees that may have been payable to

Plaintiff in this matter pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412. Plaintiff’s

motion does not mention costs.

       Plaintiff’s Application for Attorney’s Fees Under the Equal Access to Justice Act (Doc.

30) is GRANTED. The Court awards Plaintiff the sum of $4,805.00 (four thousand, eight hundred

five dollars) for attorney’s fees and pursuant to the Equal Access to Justice Act. These funds shall

be payable to Plaintiff, per Astrue v. Ratliff, 560 U.S. 586 (2010). See also, Harrington v. Berryhill,
 Case 3:19-cv-00380-RJD Document 34 Filed 06/05/20 Page 2 of 2 Page ID #979




906 F.3d 561 (7th Cir. 2018). However, in accordance with the parties’ agreement, any part of the

award that is not subject to set-off to pay Plaintiff’s pre-existing debt to the United States shall be

made payable to Plaintiff’s attorney pursuant to the EAJA assignment previously executed by

Plaintiff and counsel.

       IT IS SO ORDERED.

       DATED: June 5, 2020.


                                                       s/ Reona J. Daly
                                                       Hon. Reona J. Daly
                                                       United States Magistrate Judge
